Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 1 of 28




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-80032-CR-ALTMAN

   UNITED STATES,

          Plaintiff,

   v.

   CHRISTOPHER TAVORRIS
   WILKINS,

         Defendant.
   ___________________________________/

                                               ORDER

   Before the Hon. Roy K. Altman:

          Two days after he was released from prison to a halfway house, Christopher Wilkins started

   selling drugs again—at first with help from “CS,” his longtime girlfriend, and later by leaning on

   “GH,” her (quondam) friend. But, when CS discovered that Wilkins had taken up with GH, she

   called the police and told them about Wilkins’ drug dealing. She also handed the Government a

   treasure trove of (extremely) inculpatory pictures and cellphone videos, in which Wilkins can be

   seen flaunting large amounts of cash and holding—and sometimes pointing—a gun. Armed with

   this evidence, a federal grand jury indicted Wilkins on charges of (1) possession of ammunition

   by a conviction felon (Counts 1 and 2); (2) possession of a firearm by a convicted felon (Count 3);

   (3) conspiracy to distribute a controlled substance (Count 4); and (4) use of a firearm during and

   in relation to a drug trafficking crime (Count 5). See Indictment [ECF No. 1].

          After he was indicted, Wilkins reconciled with CS and tried to dissuade her from

   cooperating with the Government. Although CS initially acceded to these requests, she ultimately

   changed her mind—her conversion impelled, in part, by the Government’s decision to charge her
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 2 of 28




   with aiding and abetting Wilkins’ crimes. Now Wilkins’ anger bubbled over. Having learned in

   discovery that CS had reengaged with the Government, his once-loving entreaties turned to threats

   of violence and death. Not inclined to look the other way, the Government presented these threats

   to the Grand Jury, which promptly returned a Superseding Indictment, charging Wilkins with two

   (new) counts of witness tampering. See Superseding Indictment [ECF No. 57] (Counts 6 and 7).

          And so, the stage was set. At trial, both CS and GH testified against Wilkins—as did two

   Government experts (one on firearms, the other on videography) and the convicted felon who first

   introduced Wilkins to the drug trade. Along the way, the Government introduced dozens of

   exhibits, including guns, bullets, pictures, videos, jail recordings, threatening e-mails, and

   menacing text messages—all driving towards one ineluctable conclusion: Wilkins’ guilt. After

   several days of this, a federal jury convicted Wilkins of Counts 1, 3, 6, and 7 of the Superseding

   Indictment—even as it acquitted him of Counts 2, 4, and 5. See Jury Verdict [ECF No. 125].

          Wilkins now asks the Court to acquit him of Counts 6 and 7—or, in the alternative, for a

   new trial on those two counts. 1 See Motion for Acquittal or for a New Trial (the “Motion”) [ECF

   No. 179]; Government’s Response [ECF No. 192]. 2 For the following reasons, Wilkins’ Motion

   is DENIED.




   1
     Wilkins was convicted on November 7, 2019, see Jury Verdict, but he did not file his Motion
   until April 30, 2020, see generally Mot. He thus waited far longer than the 14 days allotted by
   Rules 29 and 33. See FED. R. CRIM. P. 29(c)(1), 33(b)(2). Recognizing, however, that Wilkins had
   fired his lawyer—and gotten a new one—the Government has (generously) waived the timeliness
   bar and now asks the Court to adjudicate the Motion on its merits. See Response at 2.
   2
     Wilkins never replied.
                                                   2
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 3 of 28




                                              THE FACTS 3

             The Defendant, Christopher Wilkins, was released from prison to a halfway house on May

   23, 2017. See Trial Tr. [ECF Nos. 158–65] at 566. A couple days later, he started selling crack

   (again) with his then-girlfriend, CS. Id. at 567. Most days, the sequence went something like this:

   CS would pick Wilkins up at the halfway house and drive him to his stepfather’s place, where he

   would grab the drugs he thought he could sell. Id. CS would then drive him around from house to

   house—waiting in the car as Wilkins exchanged drugs for cash. Id. at 571–75 (CS explaining how

   she would wait for Wilkins while he sold drugs). Often, Wilkins would be holding CS’s Taurus

   9mm semi-automatic pistol as he did so. Id. at 574. On one occasion, Wilkins and CS stopped at a

   Walmart, where Wilkins calmly pointed out the bullets he wanted and then walked alongside her

   as she paid for them at the counter. Id. at 587–88. By selling drugs, possessing a gun and

   ammunition, and even riding in a car, Wilkins was flagrantly violating the terms of his release. Id.

   at 640.

             In August 2017, everything changed. 4 At around that time, CS learned that Wilkins had

   begun dating her best friend, “GH.” Id. at 636. As retaliation, CS posted on her Facebook page

   several inculpatory pictures of Wilkins holding what appeared to be a firearm (and otherwise




   3
     Because Wilkins only challenges his convictions on Counts 6 and 7, we focus on the facts related
   to those two counts.
   4
     This is (admittedly) six months before the conduct that’s charged in Counts 6 and 7 (which span
   from February through September of 2018). But this conduct is plainly relevant both because it
   adds context to the relationship and because it supports the Government’s contention that “a
   reasonable recipient, familiar with the context of the communication would interpret it as a threat,”
   as required by 18 U.S.C. § 1512(b). United States v. Davis, 854 F.3d 1276, 1292 (11th Cir. 2017).
   In other words, it’s relevant to show that CS understood Wilkins (both how he spoke and what he
   meant), that she knew what he was capable of, and that she was afraid of him. After all, CS’s
   perception of Wilkins as a raging, vindictive, and dangerous ex-lover didn’t spring into existence
   ex nihilo; it was, rather—as these text messages show—the product of many months (if not years)
   of intimidation.
                                                    3
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 4 of 28




   violating the terms and conditions of his release). Id. at 640. Wilkins demanded that she “erase

   those pictures.” Id. When she refused, he told her to “go get a black dress, hoe”—which CS

   interpreted to mean “that he was gonna kill me, go get a black dress [for the funeral].” Id. at 641–

   42. Her response—“I’m going to the police station right now,” id. at 642—didn’t assuage his

   anger: “I control who lives or dies, bitch,” he exclaimed, in a text message that made CS feel

   “scared,” id.

          It gets worse. In a subsequent exchange, Wilkins called CS a “police ass hoe”—which she

   interpreted to mean “that I’m snitching”—and warned her: “when I get out, you all better leave da

   state.” Id. at 642–43. Shortly after this last message, though, Wilkins quarreled with the director

   of the halfway house—and, as a result, was sent back to prison for a week. Id. at 1161.

          On September 22, 2017, Wilkins was re-released to the halfway house and, soon thereafter,

   began dating “GH” in earnest. Id. at 576. CS discovered the relationship when the pair started

   posting pictures of themselves—together—on Facebook. Id. CS—who “was in love with [the

   Defendant],” id. at 576–77—called Crime Stoppers to report on Wilkins’ criminal activity. Id. at

   577. As a result of that call, CS eventually met with Special Agent Sara Connors of the Bureau of

   Alcohol, Tobacco, Firearms, and Explosives (“ATF”). Id. At that first meeting, CS showed Agent

   Connors photos and videos of Wilkins holding (and flashing) guns, ammunition, drugs, and large

   amounts of cash. Id. The following month—October 2017—CS told the Grand Jury that, while

   possessing a loaded firearm, Wilkins was selling drugs from his halfway house. Id. at 580. In doing

   so, however, CS conveniently omitted any mention of her own involvement in Wilkins’ crimes.

   Id. So, for example, she didn’t tell either Agent Connors or the Grand Jury that she was Wilkins’

   driver, that the gun he was toting around was hers, or that the ammunition in that gun had been

   purchased (for him) by her. Id.



                                                    4
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 5 of 28




          Around this time (October 2017), Wilkins broke up with GH and reached out to CS. Id. at

   581. He told her that he loved her and insisted that he wanted her back. Id. She soon acquiesced,

   id., and told him all about her prior cooperation with the Government, id. at 634. Nonplussed,

   Wilkins told her to “[s]top talking to them [the Government] and get a lawyer” and assured her

   that she was “not gonna get in trouble.” Id.

          On September 28, 2017, Wilkins was arrested again. 5 From jail, Wilkins would both call

   CS (under the jail account associated with another inmate, Robert Harzog), id. at 670, and send

   her letters, text messages, and “TruLincs” emails, see Government Exhibits [ECF No. 133-1] at

   168; Trial Tr. at 691, 712. Initially, Wilkins seemed confident that he’d be acquitted. On February

   27, 2018, for instance, he told CS: “I pick a jury man, that’s over with. They’ll throw that shit out

   before I go to trial. If it’s going off hearsay, you don’t got no pictures of me in a transaction, you

   don’t got no drugs, you don’t got no gun at the scene or don’t have a physical gun to show in court.

   There is no case, man. It’s just hearsay. That’s what the feds run off of.” Trial Tr. at 671;

   Government Exhibits at 56.

          When CS tried to point out that the Government had more than mere “hearsay,” he often

   denied reality. “They have—they have you—that shit that [GH] gave you,” she said on February

   27, 2018, referring to a second gun. Trial Tr. at 671–72. “That ain’t mine,” he insisted. “[T]hey

   don’t got nothing [GH] gave them. That’s not mine.” Id. What about the photos (she wondered)?

   “That don’t mean nothing,” he retorted. “That can be—that’s Snapchat. That shit edited, baby.

   They could have wha the fuck they wanna go, man. You already know, today’s society everybody




   5
     To summarize the sequence, then: Wilkins was first released from prison to the halfway house
   on May 23, 2017. See Trial Tr. at 566. He then returned to jail for a week (from September 15 to
   22, 2017), see id. at 576, and he went back to jail on September 28, 2017, where he’s been ever
   since, id. at 580–81.
                                                     5
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 6 of 28




   don’t take pictures off camera phones. They pictures off Snapchat. Snapchat is an edited site.” Id.;

   Government Exhibits at 57. And what of the photos of him holding the gun? “That’s my son got

   BB guns, pellet guns, that shit don’t mean nothing, man.” Trial Tr. at 672–73. What (she asked)

   did he have to say about the video of the two of them buying ammunition together at the Walmart?

   “I wasn’t in Walmart buying no damn bullets, and you weren’t either. That’s the thing. They

   don’t—none of that—that’s bullshit. You see what I’m saying?” Id. at 679. Not true, she told him:

   The Government did have the video. “How they get the video?” he demanded to know. “Who told

   them that? How’d they get the dates? Somebody told them.” Id. at 682.

          When Wilkins learned that GH was cooperating with the Government, he sent CS a letter,

   in which he said: “I’m trying to stay focus, because Lord knows what I’m a do to dat bitch [GH].

   I got her entire blood line. Fuck them all. They wanna scream I am dis and dat. We gonna see how

   they gonna explain that mess that coming their way. Ain’t shit free. Rocking my way. It’s a price

   behind everything. A mother fucker gone learn watch.” Id. at 712 (CS reading Wilkins’ March 21,

   2018 letter); Government Exhibits at 168. From the letter, CS understood that Wilkins “was gonna

   go after [GH].” Trial Tr. at 712. Later in the letter, he added that, “[i]f they had me on anything,

   you can best believe I would have been charged, meaning they wouldn’t need you or [GH] lying

   ass statements. That’s why you need to tighten up,” which CS interpreted to mean that she should

   “stop listening to [ATF].” Id.

          When CS implored Wilkins not to go to trial, explaining that she didn’t want to have to

   testify against him, id. at 674, he told her: “You don’t have to go . . . . you don’t have to. That’s

   the thing. You don’t have to go. You don’t even have to—you keep talking about what they

   telling—you don’t have to go. That’s—it’s not a law.” Id. at 675–76. When CS insisted that she

   did have to testify, he wouldn’t budge: “That’s a lie, man. You need a fucking lawyer, man. You



                                                    6
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 7 of 28




   don’t have to go, and if you do go, you get up there and be like ‘Look, I don’t wanna go. I don’t

   know. I don’t. I don’t wanna deal with this.’ That’s that. You have an opinion, bro. You acting like

   a bitch put a gun to your head.” Government Exhibits at 62.

          This theme—Wilkins urging CS not to cooperate and not to testify—popped up over and

   over in their conversations: “She [Agent Connors] talking about an ongoing investigation. Yeah,

   bitch, because, you know, a grand jury ain’t gonna indict me off that shit. Unless you [referring to

   CS] go to the grand jury with her.” Trial Tr. at 683. He continued: “There’s no law saying you got

   to cooperate with the feds . . . . That why you gotta get an attorney. I done told you four, five days

   straight, man. Call my sister.” Id. at 684; see also id. at 688 (“Just call my sister, and you can fix

   it.”). According to CS, “Wilkins wanted me to call his sister and talk to their lawyer and everything,

   so they could fix the problem. . . . [H]e was just telling me not to talk to the—Sara Connor [sic].”

   Id. Pressing somewhat harder, he assured CS that “[y]ou can switch your number, leave the state,

   they can’t come find you.” Id. at 689.

          After reconciling with Wilkins, CS began lying to Agent Connors—both about her contact

   with Wilkins and about how he came to have the gun (and the bullets) depicted in the photos. Id.

   at 1158. Agent Connors only realized the deception in February 2018, when Wilkins called to tell

   her to stop “harassing” CS. Id. at 1184. Confused by the substance of that call, Agent Connors

   launched an investigation into Wilkins’ contacts with CS—which revealed the vast trove of jail

   calls between the two. Id. Wilkins, it turned out, had hoped to elude detection by calling CS under

   a different inmate’s phone account. Id. at 1187. But Agent Connors easily foiled the trick by

   looking for jail calls to CS’s number. See id. (“I selected a few numbers that Mr. Wilkins calls,

   and I asked them to run calls placed by any inmate to those phone numbers.”). Agent Connors’

   investigation also revealed that CS had lied to the agents about her own complicity in Wilkins’



                                                     7
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 8 of 28




   crimes. Id. at 1188. In June 2018, therefore, the Grand Jury indicted CS for her role in aiding and

   abetting Wilkins. Id. at 582. The indictment evidently had its intended effect. Soon after her arrest,

   CS (through her court-appointed lawyer) resumed her cooperation with ATF. Id. at 697.

          This entente with the Government enraged Wilkins. Having learned of CS’s renewed

   cooperation, Wilkins sent a barrage of threatening emails that left little doubt about his intentions.

   So, for instance, on July 23, 2018, he wrote: “I got all the documents of you talking and im keeping

   track of everything. . . . Well, since it’s going to be like dis, I advise you to leave the state”—a

   message she interpreted to mean that “he’s gonna send people after me.” Id. at 700. In that same

   email, he warned her: “Because those guys know what you filed and told the agents. Since you are

   playing games, and we have all the recording statements. It’s on the internet right now. So, you

   cannot run or hide.” Id. at 701. CS testified unambiguously that this email made her feel, in a word,

   “scared.” Id. Indeed, because CS no longer felt safe in her home, and, to secure her physical safety,

   the Government moved her to a new apartment. Id. at 698.

          Even after CS moved, though, Wilkins continued to harass and threaten her. In one such

   text (on September 21, 2018), he called her a “stupid bitch” and menacingly wondered: “[O]h, so

   you’re moving and think I won’t find you? Yeah, my people will let me know exactly where you

   are at. So I’ll be at your doorstep to see my son, little nigga. Oh, yeah, I can stop by you dad house

   also.” Id. at 702–04. In a separate exchange (the next day), he warned her: “Lol you are moving,

   and thinking smart huh? Yea get outta florida why u can bruh. why are you scared when you see

   my people? They know whats up and got all the paperwork yea its best you leave bruh becuz shit

   hit the fan and ah nigga like me ready to do a life sentence bout my respect.” Government Exhibits

   at 105. One day after that, doubling down on this theme, he sent her the following message: “U

   Know whats up Lil nigga Im comin” Id. at 106.



                                                     8
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 9 of 28




          Not content with communicating by text, in August 2018, Wilkins turned to epistolary:

          I got all your address. I know you moved, and I know how to get every new address
          location, just like I get all your paperwork or the Internet. I know you can’t leave
          the Southern District of Florida, which means I’ll be right on yo ass before
          December 25 of 2018. . . You playing da game fucked up, like think shit’s sweet
          or think I’m pussy. Man, I’m cut all street, my nigga, it’s all gas no brakes when it
          comes to dis wilding shit. So, you better act right. . . And call my momma ASAP
          and tell her what’s going on, because if not, I’m a take it as some disrespect shit
          and turn up on your ass. You know I got the juice. Me and my niggas know what’s
          up. Bros over hoes. . . I’m really starting to feel like you are against me, and if it’s
          like dat, you will be put in the category of them fuck niggas I’m a get when I catch
          them. So what’s it gonna be?

   Id. at 172; Trial Tr. at 717–727 (August 2018 letter from Wilkins to CS) (emphasis added).

          CS (understandably) construed the letter as a threat and, again, testified that it scared her.

   See, e.g., Trial Tr. at 720, 722, 724, 726. To “act right,” she said, meant to stop cooperating or else

   “he’s coming after me” with “dis wilding shit”—his way of making clear “that he’s gonna be crazy

   when he comes.” Id. at 720.

          The trial lasted five days. At the end of the Government’s case, Wilkins’ lawyer moved,

   ore tenus, for a judgment of acquittal under Rule 29, arguing that the evidence was insufficient on

   all counts. Id. at 1192. As to Counts 6 and 7, he characterized the jail calls as, not witness

   tampering, but perfectly innocent advice about the virtues of getting a lawyer. Id. at 1193. The

   Court denied the motion. Viewing the evidence in the light most favorable to the Government, the

   Court said, a reasonable jury could conclude that the jail calls—particularly when combined with

   the text messages, the emails, and the letter—were intended to intimidate CS out of testifying. Id.

   at 1194–95. As the Court explained: “I’m not entitled to make credibility judgments at this

   phase”—and so, “viewing the evidence in the light most favorable to the government, which is

   what I have to do at this phase of the proceeding, isn’t that [the proposition that Wilkins was trying

   to dissuade CS from cooperating] a fair interpretation of the evidence?” Id. at 1195–96. At this,



                                                     9
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 10 of 28




   counsel candidly conceded that, “[b]ased upon some of the evidence that the Court has cited to,

   that could be a fair inference.” Id. at 1196. After a day or so of deliberations, the jury convicted

   Wilkins of Counts 1, 3, 6, and 7 of the Superseding Indictment. See Jury Verdict.

            In this Motion, Wilkins admits that “the Government clearly had sufficient evidence to

   support the convictions on the remaining counts,” but he argues that “it cannot be said the

   testimony of CS was reliable enough to justify the convictions on either Counts 6 or 7.” Mot. at

   11.

                                                THE LAW

            Rule 29 allows the Court to direct a verdict for a defendant, either on the defendant’s

   motion or sua sponte, if the evidence is insufficient to sustain a conviction. See FED. R. CRIM. P.

   29. A defendant can raise this motion either at the close of the government’s case, FED R. CRIM.

   P. 29(a), or after a jury verdict, FED. R. CRIM. P. 29(c). As relevant here, “the sole ground for a

   post-trial motion under Rule 29(c) is that the evidence was insufficient to sustain a conviction.”

   United States v. Miranda, 425 F.3d 953, 962 (11th Cir. 2005). In adjudicating a Rule 29 motion,

   the Court must examine the evidence “in a light most favorable to the government” and make “all

   credibility choices . . . in support of the jury’s verdict.” United States v. Williams, 390 F.3d 1319,

   1324 (11th Cir. 2004). Ultimately, the question is “whether the evidence . . . [is] sufficient to

   support the jury’s conclusion that the defendant was guilty beyond a reasonable doubt.” Id. The

   Eleventh Circuit will thus “uphold the denial of a Rule 29 motion if we determine that a reasonable

   fact-finder could conclude that the evidence established the defendant’s guilt beyond a reasonable

   doubt.” United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011) (cleaned up). If the Court

   elects to grant the motion, it “may set aside the verdict and enter an acquittal.” FED. R. CRIM. P.

   29(c).



                                                    10
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 11 of 28




          Rule 33, on the other hand, allows a court to “vacate any judgment and grant a new trial if

   the interest of justice so requires.” FED. R. CRIM. P. 33(a). When, as here, a motion for a new trial

   is premised on the insufficiency of the evidence, “the court need not view the evidence in the light

   most favorable to the verdict. It may weigh the evidence and consider the credibility of the

   witnesses. If the court concludes that, despite the abstract sufficiency of the evidence to sustain

   the verdict, the evidence preponderates sufficiently heavily against the verdict that a serious

   miscarriage of justice may have occurred, it may set aside the verdict, grant a new trial, and submit

   the issues for determination by another jury.” United States v. Hernandez, 433 F.3d 1328, 1335

   (11th Cir. 2005) (cleaned up). But the Eleventh Circuit “more closely scrutinize[s] a court’s grant

   of a new trial.” Id. at 1336. And, apropos of this Motion, “the grant of a new trial based on the

   weight of the evidence is more closely scrutinized than the grant of a new trial on other grounds.”

   Id. (cleaned up). “Motions for new trials based on weight of the evidence are not favored. Courts

   are to grant them sparingly and with caution, doing so only in those really exceptional cases.” Id.

   at 1336–37 (cleaned up).

                                                ANALYSIS

          Wilkins here challenges the witness-tampering convictions (Counts 6 and 7). In Count 6,

   the Grand Jury alleged that:

          From at least as early as on or about February 26, 2018, through on or about
          September 23, 2018, in Palm Beach County, in the Southern District of Florida, and
          elsewhere, the defendant CHRISTOPHER TAVORRIS WILKINS, did knowingly
          intimidate, threaten, corruptly persuade, and engage in misleading conduct, and
          attempt to intimidate, threaten, corruptly persuade, and engage in misleading
          conduct, towards CS, with the intent to influence, delay, and prevent the testimony
          of CS, in an official proceeding, that is, the Grand Jury’s Investigation of
          CHRISTOPHER TAVORRIS WILKINS. In violation of Title 18, United States
          Code, Section 1512(b).




                                                    11
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 12 of 28




   Superseding Indictment at 4. Count 7 is identical—except that, in that count, the last sentence was

   changed to read: “with intent to hinder, delay, and prevent the communication by CS to a law

   enforcement officer of the United States, of information relating to the commission of a Federal

   offense. In violation of Title 18, United States Code, Section 1512(b).” Id. at 4–5. In other words,

   Wilkins was charged with violating 18 U.S.C. § 1512(b) in two ways: by seeking to prevent CS

   from testifying in front of the Grand Jury (Count 6) and by attempting to dissuade CS from

   cooperating with the Government (Count 7).

          A.      Rule 29

          Because the Court has already denied Wilkins’ in-trial Rule 29 motion on this same issue,

   see Trial Tr. at 1192–96, this is actually his motion for reconsideration. “Rule 59 and Rule

   60(b) are civil remedies, and, therefore, cannot be used to obtain relief from a judgment in a

   criminal case.” Serrano v. United States, 411 F. App’x 253, 255 (11th Cir. 2011). That said,

   “[a]lthough the Federal Rules of Criminal Procedure do not specifically authorize motions for

   reconsideration, both the Supreme Court and this Court have permitted parties to file such motions

   in criminal cases.” Id.

          “The only grounds for granting a Rule 59 motion are newly-discovered evidence or

   manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007); see also

   United States v. Prine, 2013 WL 2896842, at *1 (S.D. Ala. June 13, 2013) (“Generally, courts

   have recognized three grounds which justify the reconsideration of an order: (1) an intervening

   change in controlling law; (2) the availability of new evidence; and (3) the need to correct clear

   error or manifest injustice.”). Wilkins alleges neither a change in the law nor any new evidence.

   See generally Mot. He must therefore show that granting his Motion is necessary to “correct clear

   error or manifest injustice.” Prine, 2013 WL 2896842, at *1. This he cannot do.



                                                   12
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 13 of 28




          But, even if the deck were less stacked against him—that is, even if Wilkins were

   advancing his claim here for the first time—his Motion would still fail. Rule 29, remember,

   requires the Court to examine the evidence “in a light most favorable to the government” and

   demands that “all credibility choices must be made in support of the jury’s verdict.” Williams, 390

   F.3d at 1324.

          The witness-tampering statute with which Wilkins was charged punishes anyone who

          knowingly uses intimidation, threatens, or corruptly persuades another person, or
          attempts to do so, or engages in misleading conduct toward another person, with
          intent to (1) influence, delay, or prevent the testimony of any person in an official
          proceeding; or [Subsection 2 purposefully omitted]; or (3) hinder, delay, or prevent
          the communication to a law enforcement officer or judge of the United States of
          information relating to the commission or possible commission of a Federal offense
          or a violation of conditions of probation, supervised release, parole, or release
          pending judicial proceedings[.]

   18 U.S.C. § 1512(b).

          The crime thus has two elements. The first (the actus reus) requires the Government to

   show that the defendant “knowingly uses intimidation, threatens, or corruptly persuades another

   person, or attempts to do so, or engages in misleading conduct toward another person . . . .” The

   second (the mens rea) requires the Government to establish the defendant’s intent: why, it asks,

   did he intimidate, threaten, corruptly persuade, or engage in misleading conduct towards the

   victim? On this question, the statute provides three avenues by which the Government might prove

   the defendant’s intent—only two of which are relevant here. Under § 1512(b)(1) (our Count 6),

   the Government must show that the defendant intended “to influence, delay or prevent the

   testimony of any person in an official proceeding[.]” 6 And, under § 1512(b)(3) (our Count 7), the




   6
     “An ‘official proceeding,’ as referred to in § 1512(b), is explicitly defined in 18 U.S.C. § 1515 to
   include a federal grand jury proceeding.” McAndrew v. Lockheed Martin Corp., 206 F.3d 1031,
   1040 (11th Cir. 2000).
                                                    13
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 14 of 28




   Government must demonstrate that the defendant intended to “hinder, delay, or prevent the

   communication to a law enforcement officer[7] . . . [of] information relating to the commission or

   possible commission of a Federal offense or violation of conditions or probation, supervised

   release, parole, or release pending judicial proceedings . . . .” ). 8

           Note that § 1512(b) criminalizes not only the threat of force, but also “sheer persuasion

   without the use of physical or economic threat, as long as one does so with a corrupt purpose.”

   McAndrew, 206 F.3d at 1040. And, importantly, in assessing whether a statement constitutes a

   threat, the Court must review the statement objectively. See Davis, 854 F.3d at 1292. Thus, “if a

   reasonable recipient, familiar with the context of the communication would interpret it as a threat,

   the issue should go to the jury.” Id. at 1293; see also id. (“Regardless of whether D.D. actually felt

   threatened, the jury was free to conclude that Davis knowingly used corrupt persuasion that was

   intended to prevent D.D.’s testimony.”).

           Under either theory, the Government satisfied both elements of § 1512(b) here.

           CS’s testimony shuts the door on the first element. CS was an imperfect witness, to be sure.

   She admitted to lying to the grand jury, Trial Tr. at 738, and—at various times in the

   investigation—Agent Connors knew that CS was lying to her, id. at 1158. But, under Rule 29, the

   Court must make all credibility choices in the light most favorable to the verdict, see Williams,

   390 F.3d at 1324—which, for our purposes, means crediting her testimony and assuming its truth.



   7
     “ATF is a federal agency under the United States Department of Justice.” Smalley v. Holder,
   2010 WL 3718288, at *1 n.2 (S.D. Fla. Sept. 21, 2010).
   8
     The Eleventh Circuit has split off a third element only for § 1512(b)(3). And so, when proceeding
   under that subsection, the Government must show that the defendant harbored the “intent to hinder,
   delay or prevent the communication of information to a federal official, (3) about the commission
   or possible commission of a federal crime.” United States v. Kaley, 760 F. App’x 667, 675 (11th
   Cir. 2019). But, because neither side disputes the self-evident proposition that what Wilkins
   wanted most—what he was hoping for—was to prevent CS from relaying information about a
   federal crime, we mention this third element here only in passing.
                                                      14
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 15 of 28




   If we do that—q.v. CS’s interpretation of Wilkins’ communications with her—there can be no

   doubt but that Wilkins was intimidating CS into doing something he wanted her to do. And his

   only defense here—that he was using tough talk, not to dissuade her from cooperating, but to

   induce her to get a lawyer, Mot. at 10—is really an argument about the second element and is,

   thus, quite beside the point as to this first element.

           But, even discounting everything CS said, the Government adduced overwhelming

   objective evidence—calls, text messages, emails, and (of course) the letter—of Wilkins’ pervasive

   and unabashed course of witness tampering. Now, some of these statements—it’s true—weren’t

   explicitly menacing, as when he (falsely) declared: “That’s a lie, man. You need a fucking lawyer,

   man. You don’t have to go, and if you do go, you get up there and be like ‘Look, I don’t wanna

   go. I don’t know. I don’t. I don’t wanna deal with this.’ That’s that. You have an opinion, bro. You

   acting like a bitch put a gun to your head.” Government Exhibits at 62. One could construe this

   statement as an innocuous suggestion from an ex-boyfriend. But, when viewed in context—the ex-

   boyfriend is in jail, and the woman he’s imploring not to testify is the Government’s star witness

   against him—there’s at least a reasonable inference that the statement was intended to “corruptly

   persuade.” And, since Rule 29 requires the Court to examine the evidence “in a light most

   favorable to the government,” Williams, 390 F.3d at 1324, the Court must accept this second

   reading—which, of course, supports the jury’s verdict.

           But there’s just so much more. As we’ve documented, Wilkins told CS: “I got all the

   documents of you talking and im keeping track of everything. . . . Well, since it’s going to be like

   dis, I advise you to leave the state.” Trial Tr. at 700. And, after CS was moved (for her own safety),

   Wilkins boasted: “[O]h, so you’re moving and think I won’t find you? Yeah, my people will let

   me know exactly where you are at. So I’ll be at your doorstep to see my son, little nigga. Oh, yeah,



                                                      15
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 16 of 28




   I can stop by you dad house also.” Id. at 703. And then there’s this: “Lol you are moving, and

   thinking smart huh? Yea get outta florida why u can bruh. why are you scared when you see my

   people? They know whats up and got all the paperwork yea its best you leave bruh becuz shit hit

   the fan and ah nigga like me ready to do a life sentence bout my respect.” Government Exhibits at

   105 (emphasis added). And this: “U Know whats up Lil nigga Im comin.” Id. at 106.

          CS understandably testified that these statements scared her. See Trial Tr. at 700. But the

   Government didn’t need CS for that proposition, see Davis, 854 F.3d at 1293 (courts should assess

   the threatening nature of statements objectively), because these statements are self-evidently

   menacing. There really isn’t any way to interpret the phrase “ah nigga like me ready to do a life

   sentence bout my respect,” see Government Exhibits at 105, other than to accept that the speaker

   is willing to go to jail for life to vindicate his “respect”—presumably because the crime he intends

   to perpetrate is either murder or something (almost) as violent. The same goes for unambiguous

   comments like “oh, so you’re moving and think I won’t find you? Yeah, my people will let me

   know exactly where you are at”; or “Yea get outta florida why u can bruh”; and “U Know whats

   up Lil nigga Im comin”; and especially: “You playing da game fucked up, like think shit’s sweet

   or think I’m pussy. Man, I’m cut all street, my nigga, it’s all gas no brakes when it comes to dis

   wilding shit. So, you better act right. . . And call my momma ASAP and tell her what’s going on,

   because if not, I’m a take it as some disrespect shit and turn up on your ass. You know I got the

   juice. Me and my niggas know what’s up. Bros over hoes. . . I’m really starting to feel like you

   are against me, and if it’s like dat, you will be put in the category of them fuck niggas I’m a get

   when I catch them.” The Court, in short, will not reverse the jury’s finding that the Government

   met the first element of Counts 6 and 7.




                                                   16
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 17 of 28




          Nor does Wilkins fare any better on the second element. To meet its burden on Count 6,

   the Government had to establish that, by his comments, Wilkins intended to prevent CS from

   testifying before the Grand Jury. To prevail on Count 7, the Government had to prove that, with

   his threats, Wilkins intended to prevent CS from giving “information” about “a Federal offense”

   to a “law enforcement officer” (here, Agent Connors).

          The first one’s easy. Wilkins, after all, knew that CS was planning on testifying before the

   Grand Jury and tried to persuade her not to. See Trial Tr. at 683 (“She [Agent Connors] talking

   about an ongoing investigation. Yeah, bitch, because, you know, a grand jury ain’t gonna indict

   me off that shit. Unless you [CS] go to the grand jury with her.”). The jury was entitled to construe

   this last sentence as a not-so-implicit suggestion that CS not testify—especially given the many

   other times in which Wilkins expressly admonished CS not to testify. See, e.g., id. at 675–76 (“You

   don’t have to go . . . . you don’t have to. That’s the thing. You don’t have to go. You don’t even

   have to—you keep talking about what they telling—you don’t have to go. That’s—it’s not a law.”);

   see also Government Exhibits at 62 (“That’s a lie, man. You need a fucking lawyer, man. You

   don’t have to go, and if you do go, you get up there and be like ‘Look, I don’t wanna go. I don’t

   know. I don’t. I don’t wanna deal with this.’ That’s that. You have an opinion, bro. You acting like

   a bitch put a gun to your head.”). Viewing this evidence in the light most favorable to the

   Government, the Court agrees that the Government has satisfied the second (mens rea) element of

   Count 6.

          The evidence as to Count 7 was similar—and no less compelling. Wilkins repeatedly told

   CS that “[t]here’s no law saying you got to cooperate with the feds.” Trial Tr. at 684. He even

   suggested that “[y]ou can switch your number, leave the state, they can’t come find you.” Id. at

   689. When Wilkins learned that CS had spoken with law enforcement, he turned up the heat—



                                                    17
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 18 of 28




   switching from (il)legal advice to outright intimidation: “Because those guys know what you filed

   and told the agents. Since you are playing games, and we have all the recording statements. It’s on

   the internet right now. So, you cannot run or hide.” Id. at 701. Wilkins’ intentions are

   unmistakable: He was trying to dissuade CS from cooperating with Agent Connors—precisely as

   the Government alleged. But, again, even if this evidence could go either way, the Court would

   have to resolve that ambiguity in the light most favorable to the Government. See Williams, 390

   F.3d at 1324.

             In the end, as the Court explained in denying Wilkins’ original Rule 29 motion:

             In light of the other communications. . . —the email . . . messages in which he was
             clearly trying to scare and intimidate her[,] [i]sn’t it a fair, reasonable interpretation
             in light of that evidence that at first, he was trying to dissuade her from cooperating
             with them, and then when that didn’t work, he was trying to threaten her against
             cooperating with them? . . . Even if we’re looking only at the calls, and then
             subsequent to the calls, the Trulincs communications and the letters that were sent,
             isn’t there a—isn’t it a fair interpretation to say he tried to dissuade her from
             cooperating in the calls, he found out later that didn’t work, so he upped the ante,
             so to speak, and decided to try to threaten her in the letters and emails against
             cooperating with the government?

   Trial Tr. at 1195–96. 9 In response to this question, Wilkins’ lawyer candidly conceded that, “based

   on some of the evidence that the Court has cited to, that could be a fair inference.” Id. That’s really

   the end of the matter.



   9
       In denying the first Rule 29 motion, the Court added:

             With respect to Counts 6 and 7, which I’ve just articulated, I think I’m going to
             deny your motion, because viewed in the light most favorable to the government, I
             think it’s a fair and reasonable inference to draw that Mr. Wilkins was, in those
             phone calls, trying to dissuade her from cooperating with the government when he
             knew that the government was investigating the case, and then later, when he
             realized that that wasn’t working, that he upped his strategy, so to speak, by
             threatening and intimidating her and trying to scare her away from cooperating with
             the government.

   Trial Tr. at 1197.
                                                        18
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 19 of 28




          Against all this, Wilkins advances three arguments—all unavailing.

           First, he contends that his communications could not have been designed to intimidate,

   threaten, or corruptly persuade CS because he was simply dissuading her from doing something

   she already didn’t want to do. Mot. at 9. In Wilkins’ view, then, a defendant only violates § 1512(b)

   when he persuades an otherwise-willing witness not to testify.

          Wilkins, of course, cites no case for this novel reading of the statute. Nor can he. Section

   1512(b), after all, criminalizes even the attempt to tamper. See 18 U.S.C. § 1512(b) (“knowingly

   uses intimidation, threatens, or corruptly persuades another person, or attempts to do so . . . .”)

   (emphasis added). The statute thus focuses exclusively on the defendant’s intentions. Indeed, one

   would search in vain for any reference in the statute to the victim’s state of mind—this lacuna

   providing compelling evidence that the victim’s prior willingness is wholly irrelevant to the

   calculus. See A. Scalia & B. Garner, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 94

   (2012) (“Nothing is to be added to what the text states or reasonably implies.”). It should therefore

   come as no surprise that the Eleventh Circuit’s Pattern Jury Instructions for § 1512(b) never

   mention Wilkins’ proffered victim’s-state-of-mind element. See Eleventh Circuit Pattern Jury

   Instructions O59.2 (2020) (“The Defendant can be found guilty of this crime only if all the

   following facts are proved beyond a reasonable doubt: (1) the person described in the indictment

   was [a witness] [scheduled to be a witness] in this Court; (2) the Defendant used [intimidation]

   [physical force] [threats] against that person; and (3) the Defendant acted knowingly and intended

   to [influence] [delay] [prevent] the witness’s testimony.”).

          And this makes sense. It’s blackletter law that a defendant can be found guilty of attempting

   to commit a crime even if the person with whom he intends to collaborate has absolutely no

   intention of participating in the offense—as, for instance, when the purported participant is an



                                                    19
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 20 of 28




   undercover officer. 10 Thus, a defendant who intends to induce a minor into sexual activity is guilty

   of attempt even when the “minor” he thought he was inducing was an adult undercover 11—just as

   a defendant who intends to buy drugs from an undercover is guilty of attempt even when it’s

   revealed that the “drugs” he intended to purchase were fake. 12 The focus—as ever—is on the

   defendant’s state of mind.

          The law could hardly be otherwise. Cooperating witnesses, after all, are rarely (if ever)

   eager to cooperate—much less to testify in an official proceeding. To penalize only those

   defendants who intimidate willing witnesses would thus exclude from the statute’s ambit a wide

   swath (perhaps even a substantial majority) of its violators. Such a rule would only encourage

   defendants to threaten those witnesses who are the most susceptible to intimidation—i.e., the ones

   who were already scared enough (or apathetic enough) to hope to avoid testifying in the first place.

   This cannot be the law. Far from creating some illogical safe harbor for defendants who threaten

   unwilling witnesses, then, § 1512(b) acts as both a shield (protecting the Government’s



   10
      See, e.g., United States v. Hernandez, 423 F. App’x 935, 936 (11th Cir. 2011) (affirming denial
   of Rule 29 motion where “Hernandez used his cellular telephone to instruct an undercover
   officer—posing as a hired hit man—to kill another individual. . . . [H]is crime was complete after
   that first call.”); United States v. Nelson, 334 F. App’x 209, 212 (11th Cir. 2009) (“[A] defendant’s
   offense need not involve an actual minor in order to support a conviction for attempt under §
   2422(b), . . . it [is] sufficient that the defendant believed that his offense involved a minor.”);
   United States v. McDowell, 705 F.2d 426, 428 (11th Cir. 1983) (“McDowell’s refusal to purchase
   the sham cocaine because of doubts as to its genuineness or quality is also consistent with a
   criminal enterprise. While the government’s use of sham cocaine is not consistent with criminality,
   the acts of the government are not a relevant reflection of [McDowell’s] underlying intent.”)
   (cleaned up).
   11
      See, e.g., United States v. Muentes, 316 F. App’x 921, 924 (11th Cir. 2009) (“The relevant intent
   is Muentes’ intent to induce a minor to engage in unlawful sex, not whether a minor was actually
   induced.”); United States v. Murrell, 368 F.3d 1283, 1287 (11th Cir. 2004) (“Murrell was
   convicted for attempt under the statute [attempting to engage a minor in unlawful sexual activity]
   because there was no actual minor involved who could have been influenced.”) (emphasis added)
   12
      See, e.g., United States v. Carothers, 121 F.3d 659, 662 (11th Cir. 1997) (“Simply because
   Defendant received no illegal drugs from his supplier on this occasion does not provide a defense
   to a crime for which his objective acts clearly demonstrate an intent to commit.”).
                                                    20
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 21 of 28




   investigative powers) and a sword (punishing defendants, like Wilkins, who are brazen enough to

   interfere with the Government’s legitimate inquests).

           It’s also not clear what Wilkins thinks “voluntary” even means in this context. As a legal

   matter, a person voluntarily does something if she does it freely and intentionally. See Schneckloth

   v. Bustamonte, 412 U.S. 218, 225–26 (1973) (“The ultimate test remains that which has been the

   only clearly established test in Anglo-American courts for two hundred years: the test of

   voluntariness. Is the confession the product of an essentially free and unconstrained choice by its

   maker? If it is, if he has willed to confess, it may be used against him. If it is not, if his will has

   been overborne and his capacity for self-determination critically impaired, the use of

   his confession offends due process.’” (quoting Culombe v. Connecticut, 367 U.S. 568, 602

   (1860)). In this case, the evidence is clear that CS began cooperating with law enforcement of her

   own volition—apparently because she was upset about Wilkins’ relationship with GH. See Trial

   Tr. at 577. There’s nothing involuntary about that. Nor can Wilkins credibly argue that her

   subsequent decision to resume her cooperation—after her indictment—was anything but

   intentional. CS assessed her options and made the choice that (she believed) was best for her in

   the circumstances. 13 That one of those circumstances was a pending indictment doesn’t render her



   13
     Cf. Thomas Hobbes, OF LIBERTY AND NECESSITY §§ 27–28 (“I conceive that in all deliberations,
   that is to say, in all alternate succession of contrary appetites, the last is that which we call the will,
   and is immediately next before the doing of the action, or next before the doing of it become
   impossible. . . . [T]hat those actions which a man is said to do upon deliberation are said to be
   voluntary and done upon choice and election, so that voluntary action and action proceeding from
   election is the same thing; and that of a voluntary agent it is all one to say he is free, and to say he
   has not made an end of deliberating.”); John Locke, AN ESSAY CONCERNING HUMAN
   UNDERSTANDING, Ch. 21, § 8, Pg. 237 (1690) (“So far as a Man has a power to think, or not to
   think; to move, or not to move, according to the preference or direction of his own mind, so far is
   a Man Free.”); Peter van Inwagen, The Incompatibility of Free Will and Determinism, 28 PHIL.
   STUDIES 185, 188 (1975) (“[A]lmost all philosophers agree that a necessary condition for holding
   an agent responsible for an act is believing that an agent could have refrained from performing that
   act.”) (emphasis in original).
                                                       21
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 22 of 28




   decision any less voluntary than (for instance) any run-of-the-mill decision to plead guilty—a

   decision that, it’s almost tautological to say, necessarily springs from the coercive effect of the

   indictment itself. 14 In other words, even if CS’s intentions were relevant to this inquiry, Wilkins’

   argument would still fail, because—indictment or not—she did willingly cooperate against him.

   Now, she may not have liked it; she may even have disliked it; she certainly would rather have

   been someplace else. But Wilkins doesn’t contend that these likes or wants can make the least bit

   of difference here.

          The Eleventh Circuit’s recent decision in Kaley is instructive. The defendant in that case

   had called a meeting of her coconspirators, at which “the group discussed concealing that they

   were engaged in the theft of PMDs [prescription medical devices] and agreed to tell a uniform

   story if question[ed].” Kaley, 760 F. App’x at 676. Specifically, at that meeting, the defendant

   “instructed coconspirators to refuse to speak to law-enforcement officers, and directed

   coconspirators who did to stick to a false narrative.” Id. The defendant was convicted of violating

   § 1512(b)(3). On appeal, she challenged the sufficiency of the Government’s evidence, and the




   14
      Cf. North Carolina v. Alford, 400 U.S. 25, 31 (1970) (“The standard was and remains whether
   the plea represents a voluntary and intelligent choice among the alternative courses of action open
   to the defendant. That he would not have pleaded except for the opportunity to limit the possible
   penalty does not necessarily demonstrate that the plea of guilty was not the product of a free and
   rational choice, especially where the defendant was represented by competent counsel whose
   advice was that the plea would be to the defendant’s advantage.”) (internal citations omitted);
   Brady v. United States, 397 U.S. 742, 750 (1970) (“The State to some degree encourages pleas of
   guilty at every important step in the criminal process. For some people, their breach of a State’s
   law is alone sufficient reason for surrendering themselves and accepting punishment. For others,
   apprehension and charge, both threatening acts by the Government, jar them into admitting their
   guilt. In still other cases, the post-indictment accumulation of evidence may convince the
   defendant and his counsel that a trial is not worth the agony and expense to the defendant and his
   family. All these pleas of guilty are valid in spite of the State’s responsibility for some of the
   factors motivating the pleas; the pleas are no more improperly compelled than is the decision by a
   defendant at the close of the State’s evidence at trial that he must take the stand or face certain
   conviction.”).
                                                    22
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 23 of 28




   Eleventh Circuit affirmed. “To establish a violation of § 1512(b)(3),” the court said, “the

   government merely had to show that Kaley attempted to persuade a person to hinder or prevent

   the communication of information to a federal official. The jury could reasonably have believed

   the witnesses when they testified that Kaley called various meetings, instructed coconspirators to

   refuse to speak to law-enforcement officers, and directed coconspirators who did to stick to a false

   narrative.” Id. at 677. There’s (notably) no mention in Kaley of the degree of the co-conspirators’

   willingness to participate in the obstruction; what mattered was the defendant’s intention.

          More probative, perhaps, was the Eleventh Circuit’s decision in United States v. Davis. In

   that case, a convicted felon was accused of possessing a firearm. 854 F.3d at 1292. When he

   learned that his daughter was set to cooperate against him, he implored her not to. Id. at 1285. The

   daughter ultimately testified—though she claimed that the father’s importuning had had no effect

   on her. Id. at 1292. Nevertheless, the jury convicted the defendant of violating 18 U.S.C. §§ 1503

   (obstruction of justice) and, more relevant here, 1512(b). Id. “On appeal, Davis argue[d] that,

   because D.D. testified that she did not feel threatened by Davis, and told the jury that she did not

   feel that her father ‘was pressing her to lie or not testify,’ the evidence against him was ‘fatally

   undermined.’” Id. In rejecting this argument, the Eleventh Circuit reasoned that, under either

   statute, “the relevant inquiry is not whether D.D. actually felt threatened.” Id. Instead, as we’ve

   explained, the focus was on the defendant’s behavior and the defendant’s intentions. Id. If the

   evidence was sufficient in Davis—where the victim admitted that she did not feel threatened—

   then it must be sufficient here given CS’s unambiguous testimony that Wilkins’ threats did frighten

   her.

          Putting all of this aside, though, Wilkins’ contention ignores the simple fact that § 1512(b)

   prohibits anyone from “engag[ing] in misleading conduct toward another person”—a proscription



                                                   23
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 24 of 28




   that, on its face, can have nothing to do with the victim’s willingness to cooperate. The question

   under this last prong of the statute is simple and straightforward: Did the defendant lie? And

   Wilkins did falsely tell CS that “[y]ou don’t have to go, and if you do go, you get up there and be

   like ‘Look, I don’t wanna go. I don’t know. I don’t. I don’t wanna deal with this.’ That’s that. You

   have an opinion, bro. You acting like a bitch put a gun to your head.” Government Exhibits at 62.

   That wasn’t true. See United States v. Fletcher, 347 F. App’x 507, 513 (11th Cir. 2009) (holding

   that district courts may order witnesses to testify in criminal cases, subject to the witness’s rights

   under the Fifth Amendment). Of course, there’s nothing “inherently malign” about persuading CS

   to invoke her Fifth Amendment rights. See Arthur Andersen, LLP v. United States, 544 U.S. 696,

   703–04 (2005). But that’s not what Wilkins was doing. He was, to the contrary, advising her to

   ignore the Government’s demands wholesale by, among other things, encouraging her to leave the

   state and change her phone number. See Trial Tr. at 689. When that didn’t work, he threatened her

   into submission. Id. Viewing the statement in this context, then, a reasonable jury could have

   concluded that, far from trying to vindicate CS’s constitutional rights, Wilkins was “misleading”—

   if not “corruptly persuading”—CS into eliding (for his sake, not hers) her legal obligations. To this

   point, CS’s testimony was clear about whether—at least to her mind—Wilkins’ advice was in any

   way aimed at helping her: “Q: And how did that advice work out for you? A: It got me in trouble.”

   Trial Tr. at 682. The Court thus rejects Wilkins’ baseless unwilling-witness theory.

          Second, Wilkins says that he cannot be guilty of witness tampering because, while CS

   admitted to being scared, “it is equally plausible that she was really scared of the Government,

   because she was essentially forced to testify against Defendant—someone she admitted that she

   loved—but this coercion on the part of the Government happened only after the Government

   charged CS with federal crimes.” Mot. at 10. In sum, Wilkins argues that he can’t be guilty of



                                                    24
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 25 of 28




   doing precisely what the Government had already done—of using coercive tactics to obtain a

   hoped-for result.

          This argument is wrong for two reasons. One, “Section 1512(b) does not prohibit all

   persuasion, [] only that which is corrupt.” United States v. Shotts, 145 F.3d 1289, 1300 (11th Cir.

   1998) (cleaned up). And Wilkins never claims that there’s anything “corrupt” about the

   Government’s decision to charge a defendant with a crime she admits to having committed. See

   Davis, 854 F.3d at 1291 (“Davis cites no authority suggesting that the government cannot use the

   threat of prosecution to encourage cooperation, and courts that have considered this issue have

   concluded otherwise.”). And Wilkins cites no case or statute for the absurd proposition that the

   Government’s (admittedly legitimate) charging decision somehow absolved him of his protracted

   and unabashed program of intimidation.

          Two, if Wilkins is right—that “it is equally plausible that she was really scared of the

   Government, because she was essentially forced to testify against Defendant,” see Mot. at 10—

   then his Motion would fail on its own terms. Recall that, in reviewing a Rule 29 motion, the Court

   must make all credibility choices—and draw all reasonable inferences—in favor of the jury’s

   verdict. See Williams, 390 F.3d at 1324. And so, if (as Wilkins says) it’s “equally plausible” that

   she was scared of him, the Court must draw that inference. Note, too, that CS repeatedly testified

   she was scared of Wilkins. See Trial Tr. at 642, 700, 705, 720, 722, 724, 726, 727, 737. This

   includes her testimony about having been forced to move to a different house—which, she said,

   was prompted by her fear of the Defendant. See id. at 698. Not once did she say that she was afraid

   of the Government. Again, in adjudicating Wilkins’ Rule 29 Motion, this Court must accept this

   testimony as true. Williams, 390 F.3d at 1324.




                                                    25
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 26 of 28




          Third, Wilkins insists that “the Government failed to prove that CS was actually telling the

   truth, so it is equally plausible that Defendant was persuading CS to tell the truth—only it was not

   the truth that the Government wanted her to say.” Id. at 11. In other words, “it cannot be said that

   the testimony of CS was reliable enough to justify the convictions on either Counts 6 or 7.” Id.

   This is silly. Under Rule 29, the Court must accept CS’s testimony as true and draw all inferences

   in favor of the jury’s verdict. Williams, 390 F.3d at 1324. That straightforward standard of review

   thus disposes of Wilkins’ third argument here.

          Wilkins’ Rule 29 Motion, is for all these reasons, DENIED.

          B.      Rule 33

          Wilkins advances no separate argument under Rule 33. See generally Mot. The two salient

   distinctions between Rules 29 and 33 are: (1) Rule 33 allows the Court to weigh the evidence; and

   (2) the remedy under Rule 33 is a new trial (rather than an acquittal). See Hernandez, 433 F.3d at

   1335. But Rule 33 motions should be granted only if, “despite the abstract sufficiency of the

   evidence to sustain the verdict, the evidence preponderates sufficiently heavily against the verdict

   that a serious miscarriage of justice may have occurred[.]” Id. And the Eleventh Circuit “more

   closely scrutinize[s] a court’s grant of a new trial.” Id. at 1336. “Motions for new trials based on

   weight of the evidence are not favored. Courts are to grant them sparingly and with caution, doing

   so only in those really exceptional cases.” Id. at 1336–37 (cleaned up).

          This is not an exceptional case. As the Government points out, Wilkins’ conviction—which

   was supported by voluminous objective evidence—could be sustained without any of CS’s

   testimony. See Response at 11. So, for example, as the below email shows, Wilkins tried to

   “corruptly persuade” CS not to cooperate with the Government:

          [D]id you get all your legal work from talking to sara? . . . are you cooperating with
          the government now? I thought you were my lawyer investigator? Well I know you

                                                    26
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 27 of 28




          got the evidence of those visitation pictures why dont you answer the phone or
          email me back [CS]? Is that what I paid you for to be a snitch?

   Government Exhibits at 99. When she persisted, as the next missive demonstrates, the

   emails took on a more threatening tone:

          So whats the status of your case? I got all the documents of you talking and im
          keeping track of everything. I also made sure everybody in the city got copies of
          you lying on that guy thats why u got caught up. Karmas a bitch why did you call
          the girl phone back yesterday and said you have the wrong number? Well since its
          going like dis I advise you to just leave the state because those guys know what u
          filed and told the agents since you are playing games & we have all the recording
          statements its on the internet right now so u can not run or hide.

   Id. at 100. When that didn’t work, as the next sequence indicates, he stripped his threats of all

   subtlety and nuance: “Lol you are moving, and thinking smart huh? Yea get outta florida why u

   can bruh. why are you scared when you see my people? They know whats up and got all the

   paperwork yea its best you leave bruh becuz shit hit the fan and ah nigga like me ready to do a life

   sentence bout my respect.” Id. at 105. Enraged by her silence, he followed that gem up with the

   following explicit threat: “U Know whats up Lil nigga Im comin” Id. at 106. Growing more

   desperate, he then admonished CS that, if she didn’t “act right”—i.e., stop cooperating with the

   Government—he would come after her with “dis wilding shit” (attack her in a crazy or wild way).

   Trial Tr. at 720. And, as we’ve seen, this was just the tip of the iceberg. In short, because there

   was more than enough objective evidence to sustain Wilkins’ conviction, CS’s credibility was

   mostly (if not wholly) irrelevant to the outcome.

          Wilkins, for his part, has pointed to no objective evidence for his ludicrous reading of these

   messages—that they constitute nothing more than the innocuous and (in his view) helpful counsel

   of an ex-boyfriend. The evidence thus doesn’t “preponderate[],” see Hernandez, 433 F.3d at

   1335—let alone “heavily” so—against the jury’s verdict.




                                                   27
Case 9:19-cr-80032-RKA Document 226 Entered on FLSD Docket 12/10/2020 Page 28 of 28




          In closing, the Court adds only this: Having sat through five days of trial, having listened

   to CS’s testimony, having reviewed Wilkins’ communications, the Court has no doubt that Wilkins

   was at all times involved in a concerted and purposeful effort to threaten, intimidate, and corruptly

   persuade CS out of testifying; that CS was telling the truth when she attested that Wilkins’ conduct

   frightened her; and that any “reasonable recipient” of Wilkins’ messages would have felt the same.

   Because the evidence strongly supports the jury’s verdict, in other words, Wilkins’ Rule 33 Motion

   is likewise DENIED.

                                                   ***

          For all these reasons, therefore, the Court hereby ORDERS and ADJUDGES that the

   Defendant’s Motion for a Judgment of Acquittal and in the alternative for a New Trial [ECF No.

   179] is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of December 2020.




                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




                                                    28
